                      Case 21-50229-KBO                      Doc 4         Filed 03/19/21             Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                                                  Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                                  Case No. 19-12153 (KBO)

                                       Debtors.                                         (Jointly Administered)

GEORGE L. MILLER, in his capacity as Chapter 7                                          Adv. Proc. No. 21-50229 (KBO)
Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,

                                      Plaintiff,

vs.

SOUTHERN HAULERS CO., L.L.C.,

                                      Defendant.

              STIPULATION FOR EXTENSION OF TIME FOR DEFENDANT TO
             ANSWER, MOVE OR OTHERWISE RESPOND TO THE COMPLAINT

                      Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant

Southern Haulers Co., L.L.C. (the “Defendant,” and together with Plaintiff, the “Parties”), enter

into this Stipulation for Extension of Time for the Defendant to Answer, Move or Otherwise

Respond to the Complaint (the “Stipulation”) and hereby stipulate and agree as follows:

           1.         The Parties agree and stipulate that the time within which the Defendant may

answer, move, or otherwise plead in response to the Complaint [D.I. 1] in the above-captioned

adversary proceeding is hereby extended to and including May 3, 2021.

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are Bayou Steel BD
Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware limited liability company (1222),
and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:233512.1 57095/002
                  Case 21-50229-KBO       Doc 4       Filed 03/19/21   Page 2 of 2




        2.       Except as specifically set forth herein, all rights, claims and defenses of the

Parties are fully preserved.

Dated: March 19, 2021                      PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/ Peter J. Keane
                                           Bradford J. Sandler (DE Bar No. 4142)
                                           Andrew W. Caine (CA Bar No. 110345)
                                           Peter J. Keane (DE Bar No. 5503)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, Delaware 19899-8705 (Courier 19801)
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           Email: bsandler@pszjlaw.com
                                                      acaine@pszjlaw.com
                                                      pkeane@pszjlaw.com

                                           Counsel to Plaintiff

                                           and

                                           HARRINGTON, HOPPE & MITCHELL, LTD.

                                           /s/ Neil D. Schor
                                           Neil D. Schor Esq.
                                           26 Market Street, Suite 1200
                                           P.O. Box 6077
                                           Youngstown, OH 44501-6077
                                           Tel: (330) 744-1111, Ext. 1406
                                           Fax: (330) 744-2029
                                           Email: nschor@hhmlaw.com

                                           Counsel to Defendant




DOCS_DE:233512.1 57095/002                        2
